Case 9:21-cv-81451-RAR Document 6 Entered on FLSD Docket 08/26/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CV-81451-RAR

 ELLEN PEEBLES,

        Plaintiff,

 v.

 JEFFERSON CAPITAL, LLC,

       Defendant.
 ______________________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

        THIS CAUSE comes before the Court upon Defendant’s Notice of Settlement [ECF No.

  5], filed on August 26, 2021, indicating that the parties have reached an agreement resolving

  this matter. The Court having carefully reviewed the file, and being otherwise advised, it is

        ORDERED AND ADJUDGED as follows:

        1.      The above-styled action is administratively CLOSED without prejudice to the

 parties to file a stipulation of dismissal within thirty (30) days of the date of this Order.

        2.      The Clerk shall CLOSE this case for administrative purposes only.

        3.      Any pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 26th day of August, 2021.



                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE
